                                          Case 4:21-cv-03958-JSW Document 30 Filed 08/31/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ALIVECOR, INC.,
                                   7                                                     Case No. 4:21-cv-03958-JSW
                                                       Plaintiff,
                                   8
                                               v.                                        CLERK'S NOTICE CONTINUING
                                   9                                                     HEARING ON MOTION TO DISMISS
                                        APPLE, INC.,
                                  10                                                     Re: Dkt. No. 21
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                YOU ARE HEREBY NOTIFIED that on October 8, 2021 at 9:00 a.m., the

                                  14         HONORABLE JEFFREY S. WHITE will conduct the Motion to Dismiss previously

                                  15         noticed for September 3, 2021, in this matter.

                                  16   Dated: August 31, 2021
                                                                                      Susan Y. Soong
                                  17                                                  Clerk, United States District Court
                                  18

                                  19
                                                                                      By: ________________________
                                  20                                                  Jennifer Ottolini, Deputy Clerk to the
                                                                                      Honorable JEFFREY S. WHITE
                                  21                                                  jswcrd@cand.uscourts.gov
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
